249 S.W.3d 215 (2008)
STATE of Missouri, Respondent,
v.
Charles E. CHISM, Appellant.
No. WD 67800.
Missouri Court of Appeals, Western District.
February 19, 2008.
Rosemary E. Percival, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HAROLD L. LOWENSTEIN, P.J., JOSEPH M. ELLIS, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Mr. Charles E. Chism appeals his convictions and sentences of two concurrent fifteen-year terms for forcible rape, section 566.030 and forcible sodomy, section 566.060, to run consecutively with two concurrent seven-year terms for the two counts of second-degree domestic assault, section 565.073.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).